DETAILED ACTION

Claims 1-11 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7:
This claims recites “a first data abnormality determination circuit that compares first data output from the first data register with second data output from the second data register to determine whether or not at least one of the first data and the second data is abnormal and a second data abnormality determination circuit that compares the second data with third data which is the adjustment data stored in the storage unit to determine whether or not at least one of the second data and the third data is abnormal”. The Examiner is interpreting claim 7 to recite the limitations which represents the embodiment shown in Fig. 5. As such, the claimed first data abnormality determination circuit (Fig. 5, 30-1) and second data abnormality determination circuit (Fig. 5, 30-n) does not recite what is disclosed in Fig. 5. The limitation “a first data abnormality determination circuit that compares first data output from the first data register with second data output from the second data register” is incorrect, since the first data abnormality determination circuit gets input from first data (DA1) output from the first data register (21-1) and adjustment data (DM1) stored in the storage unit (60), not the second data (DAn) output from the second data register (21-n). this renders this claim indefinite.
Also, the limitation “a second data abnormality determination circuit that compares the second data with third data which is the adjustment data stored in the storage unit to determine whether or not at least one of the second data and the third data is abnormal” is also incorrect because the second data abnormality determination circuit (30-n) gets input from the second data (DAn) and adjustment data (DMn) stored in the storage unit, but this adjustment data is not the same as the one recited for first data abnormality determination circuit (i.e. DM1). Fig. 2 clearly shows that adjustment data DM1 through DM7 have different functions. The claim should be amended to recite these differences. These ambiguities renders this claim indefinite. The Examiner suggests the following amendments to overcome these rejections.
A real-time clock module comprising: 
an oscillation circuit; 
a storage unit that stores a plurality of adjustment data used to adjust an oscillation frequency of the oscillation circuit; 
a first data register to which a first adjustment data of the plurality of adjustment data is loaded from the storage unit; 
a second data register to which a second adjustment data of the plurality of adjustment data is loaded from the storage unit; 
a first data abnormality determination circuit that compares first data output from the first data register with the first adjustment data of the plurality of adjustment data first adjustment data of the plurality of adjustment data 
a second data abnormality determination circuit that compares output from the second data register with second adjustment data of the plurality of adjustment data whether or not at least one of the second data and the second adjustment data of the plurality of adjustment data 
a first flag register that holds a first data abnormality flag in which a first value indicating that the first data and the first adjustment data of the plurality of adjustment data first adjustment data of the plurality of adjustment data 
a second flag register that holds a second data abnormality flag in which a third value indicating that the second data and the second adjustment data of the plurality of adjustment data  second adjustment data of the plurality of adjustment data 
The Examiner believes these amendments best represent what is being disclosed in Fig, 5. Clarification and correction is required.
Please keep in mind “the third data” in claim 9 also needs to be changed to “the second adjustment data of the plurality of adjustment data”.

Applicant is welcome to contact the Examiner prior to responding to this Office Action to discuss these proposed amendments.


Claims 8 and 9:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.

Allowable Subject Matter
Claims 1-6, 10 and 11 are allowed.
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art to the claimed invention, namely SHIROTORI et al. (US-20170063305) teaches real-time clock device 1, an oscillation circuit 10 and a storage section 50 which stores frequency adjustment data. (See Fig. 1 and discussion therein). However, does not teach the concept of the claimed data abnormality determination circuit and the flag register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        05/05/2022